                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE


 UNITED STATES OF AMERICA                         )
                                                  )
         v.                                       )                No.2:19-CR-14
                                                  )                District Judge Greer
 XIAORONG YOU                                     )
      aka SHANNON YOU                             )



                     CERTIFICATE OF AUTHENTICITY PURSUANT TO
                          FEDERAL RULE OF EVIDENCE 902(14)



         I, Forensic Examiner Pasquale 1. Rinaldi, Jr., attest, under the penalty of perjury by the
 laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information
 contained in this certification is true and correct.

         a.       I am a qualified person within the meaning of Federal Rule of Evidence 902(14)
 because of my qualifications, training and experience. I am employed by the Federal Bureau of
 Investigation (FBI), and my title is Digital Forensic Examiner. I have been employed by the FBI
 as a Digital Forensic Examiner for 7 years and 1 month. As a Digital Forensic Examiner with the
 FBI, I have extensive training and experience creating forensic images of digital devices.
 Specifically, I have attended 19 training courses on digital forensics, including training courses
 provided by the FBI, SANS, and AccessData. In the course of my career, I have imaged and
 analyzed over 600 pieces of digital media in support of over 85 examinations. I have also
 testified in federal court regarding the authenticity of the digital media and my examinations. I
 have also trained others in law enforcement regarding creating forensic images and conducting
 forensic examinations. I received my "Forensic Examiner", "Unix Examiner", and "Senior
 Examiner" certifications from the FBI. I also received my "AccessData Examiner" certification
 from AccessData and I received my "GIAC Certified Forensic Analyst" certification from the
 Global Information Assurance Certification organization.

        b.        I acquired a forensic image for each original electronic device or storage medium
 listed below. Each original electronic device or storage medium listed below was obtained by
 the FBI in its investigation of the defendant in this case.


  Ori1!:inal DevicelMedium                Date Forensic Ima!!e Created    Forensic Ima!!e Identifier
  500GB Western Digital USB hard drive,             OS/09/201S            QKX3
  SIN: WXD1A20HS933 (FBI Item 1B3)
  8GB silver SENCOM USB drive, SIN:                   02119/2019          QKXll
  9207065D783E5454390 (FBI Item
  IB23)
  4GB silver can top USB drive, SIN:                  02119/2019          QKX12
  S7BEFCSOBFS1C21S (FBI Item lB23)




Case 2:19-cr-00014-JRG-CRW Document 185-6 Filed 07/07/20 Page 1 of 3 PageID #:
                                     1
                                  2295
  4GB red,silver METLAC USB drive,               02/20/2019           QKX13
  S~: 1403011001460480143706 (FBI
  Item lB28)
  256MB black SimpleTech SD card, S~:            02/20/2019           QKX14
  P256S3FMSPBA4A0240 (FBI Item
   IB30)
  256MB blue SimpleTech SD card, S~:             02/20/2019           QKX15
   101105060036101205080043 (FBI Item
  IB30)
  256MB black SimpleTech SD card, S~:            02/20/2019           QKX16
   101204330078101104240157 (FBI Item
  1B30)
  125MB NAGASE silver USB drive,                 02/20/2019           QKX17
  S~: FBJ1112230302629 (FBI Item
   IB32)
  1GB GOODRICH red USB drive, S~:                02/20/2019           QKX18
  000000000000 17F8 (FBI Item 1B32)
  1GB Red solutions black,grey USB               02/20/2019           QKX19
  drive, S~: 112102000E474B08 (FBI
  Item IB32)
  500GB Western Digital USB hard drive,          02/2112019           QKX20
  S~: WXIIAC7RTNUV (FBI Item IB1-
  UNCLASS
  1TB Toshiba hard drive, SIN:                   02/2112019           QKX22_1
  18J05609S from an ASUS F510U
  laptop computer, S~:
  J3NOCX03X471103 (FBI Item 1B3-
  UNCLASS)
  256GB Samsung PCIe NVMe drive,                 02121/2019           QKX23_1
  SIN: S35CNXOJ245064 from a Lenovo
  Flex 80XA laptop computer, S~:
  MP18B12W (FBI Item IB4-UNCLASS)
  Garmin nuvi 255W GPS, S~:                      02/21/2019           QKX24
  1VA365558 (FBI Item 1BlO-
  UNCLASS)
  512MB Kingston DataTraveler USB                02/2112019           QKX27
  drive, S~: KF021005 (FBI Item lB13-
  UNCLASS)
  8GB SMITHERS USB drive, S~:                    02/2112019           QKX28
  7FD51F30 (FBI Item lBI3-UNCLASS)
  8GB Toshiba USB drive, S~:                     02/2112019           QKX29
  07846CC8ED87CD8184939782       (FBI
  Item IB13-UNCLASS)
  1GB red Fusion UV systems USB drive,           02/2112019           QKX30
  SIN: 5ABD8489 (FBI Item lB13-
  UNCLASS)
  1GB red Fusion UV systems USB drive,           02/21/2019           QKX31
  S~: 94289CB8 (FBI Item 1B13-
  UNCLASS)
  8GB blue SMITHERS USB drive, S~:               02/2112019           QKX32
  A75A24E1 (FBI Item lB13-UNCLASS)
  1GB green Coke bottle USB drive, S~:           02119/2019           QKX33
  62ID777C4FED915C (FBI Item lB23)
  8GB Grace can USB drive, S~:                   02119/2019           QKX34
  F3F538B2 (FBI Item IB23)


        c.      I certify that each forensic image listed above is an exact duplicate of the
 accessible sectors for each original electronic device or storage medium.




Case 2:19-cr-00014-JRG-CRW Document 185-6 Filed 07/07/20 Page 2 of 3 PageID #:
                                     2
                                  2296
        d.        For each forensic image listed above, I verified the acquisition as an exact
 duplicate of the accessible sectors for each original electronic device or storage medium using
 the following process of digital identification. The verification step in the forensic image
 acquisition process uses a mathematical algorithm which calculates a unique value based on the
 contents of the original data. This unique value is known as a "hash value" and can be thought of
 as a digital fingerprint which uniquely identifies the contents of the original device. A hash value
 is calculated for the contents of the original device and another hash value is calculated for the
 contents of the acquired forensic image. When the two hash values calculated are identical, this
 indicates the acquired forensic image is an exact duplicate of the accessible sectors from the
 original digital storage device.




 Forensic Examiner Pasquale J. Rinaldi, If.                   Date
 Federal Bureau ofInvestigation




Case 2:19-cr-00014-JRG-CRW Document 185-6 Filed 07/07/20 Page 3 of 3 PageID #:
                                    3
                                  2297
